Citation Nr: 1532232	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to additional reimbursement of expenses incurred as a result of the Veteran's last illness and burial.


WITNESSES AT HEARING ON APPEAL

The appellant and J.H.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945 and from March 1951 to June 1952.  He died in March 2009.  The appellant in this case is his adult daughter.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded the payment of accrued benefits in the amount of $3,924.  

In April 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  She was accompanied by J.H. who is also an attorney, but who is not accredited to represent claimants before VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to technical problems, a transcript of the appellant's April 2015 videoconference hearing is unavailable.  In a May 2015 letter, the Board advised the appellant of this fact and offered her the opportunity to testify at an additional Board hearing.  In July 2015, the appellant responded that she wanted another Board videoconference hearing.

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As Board videoconference hearings are scheduled by the RO, a remand is necessary. See 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, this case is remanded for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).

The case should then be returned to the Board for further appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




